Title: From Thomas Jefferson to Jospeh Sansom, 13 March 1807
From: Jefferson, Thomas
To: Sansom, Jospeh


                        
                            Washington Mar. 13. 07.
                        
                        Th: Jefferson returns his thanks to mr Sansom for the medal he was so kind as to send him. it is worthy of
                            the hand of mr Reich, and as commemorating the most valuable character of our age or country, does honour to the
                            patriotic spirit of mr Sansom.
                        With respect to mr Reich, nobody has a higher opinion of his talents than Th:J. nor a stronger wish to serve
                            him. any report which the Director of the mint shall make stating that the services of mr Reich are wanting for that
                            institution, shall meet all the respect from Th:J. which he feels for whatever comes from mr Patterson.   he salutes mr
                            Sansom with esteem & respect.
                    